Case 1:18-cv-00849-CFC-SRF Document 78 Filed 03/10/20 Page 1 of 5 PageID #: 1153




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CAP-XX, LTD.,                                      )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          ) C.A. No. 18-849 (CFC)
                                                    )
 IOXUS, INC.,                                       )
                                                    )
                        Defendant.                  )

             UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

        Cooley LLP (“Cooley”) and Morris Nichols Arsht & Tunnell LLP (“MNAT”) hereby

 move pursuant to D. Del. LR 83.7 for leave to withdraw as counsel for Defendant Ioxus, Inc.

 (“Ioxus”) in the above-captioned matter. Counsel for Plaintiff CAP-XX, LTD. (“CAP-XX”) has

 indicated that it will not oppose this motion (see Ex. A).

        In support of this motion, Cooley and MNAT respectfully state as follows:

        1.      Pursuant to Rule 1.16(b) of the Model Rules of Professional Conduct of the

 American Bar Association (the “Model Rules”) and the Delaware Lawyers’ Rules of

 Professional Conduct (“Delaware Rules”), “a lawyer may withdraw from representing a client

 if”: “(5) the client fails substantially to fulfill an obligation to the lawyer regarding the lawyer’s

 services and has been given reasonable warning that the lawyer will withdraw unless the

 obligation is fulfilled; (6) the representation will result in an unreasonable financial burden on

 the lawyer or has been rendered unreasonably difficult by the client; or (7) other good cause for

 withdrawal exists.”

        2.      Cooley and MNAT have represented Ioxus as counsel in this action since June 26,

 2018, and have continuously and diligently represented Ioxus in this matter.
Case 1:18-cv-00849-CFC-SRF Document 78 Filed 03/10/20 Page 2 of 5 PageID #: 1154




           3.     Despite Ioxus’s representations throughout the engagement that Ioxus would

 fulfill its obligations regarding Cooley’s and MNAT’s services, Ioxus has failed substantially to

 do so.

           4.     In a December 20, 2019 e-mail, counsel proposed to Ioxus that it could withdraw

 from the matter given the company’s current situation.

           5.     Counsel has attempted to settle the case on terms acceptable to Ioxus in light of

 the company’s situation, but was unable to do so.

           6.     CAP-XX’s counsel rejected Ioxus’s last settlement offer on January 23, 2020.

           7.     Counsel has explained to Ioxus the consequences of withdrawal and the need to

 retain substitute counsel.

           8.     Ioxus consents to Cooley’s and MNAT’s withdrawal from representation in this

 matter.

           9.     Withdrawal is appropriate here under Rule 1.16(b)(5)-(7) because representation

 of Ioxus will result in continued failure by Ioxus to fulfill its obligations regarding Cooley’s and

 MNAT’s services and will result in an unreasonable financial burden on counsel. Good cause

 also exists because of a material change in Ioxus’s situation as a result of unforeseen

 circumstances.

           10.    Because Cooley’s and MNAT’s correspondence with Ioxus regarding this

 representation may be privileged, copies of correspondence and details regarding conversations

 have not been attached to this motion. If the Court instructs Cooley and/or MNAT to provide

 such correspondence, Cooley and MNAT respectfully request that they be permitted to submit

 such documents in camera to maintain the attorney-client privilege.




                                                  2
Case 1:18-cv-00849-CFC-SRF Document 78 Filed 03/10/20 Page 3 of 5 PageID #: 1155




        11.    Pursuant to D. Del. LR 83.7, Cooley sent a draft copy of this motion to Ioxus’s

 CEO and CFO via e-mail on February 25, 2020 and to its mailing address on February 25, 2020

 via USPS Certified Mail. See Exs. B-C.

        WHEREFORE, Cooley and MNAT respectfully request that the Court enter an Order in

 the form attached hereto granting this Motion for Leave to Withdraw as Counsel.

                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                /s/ Michael J. Flynn
                                                _____________________________________
                                                Jack B. Blumenfeld (#1014)
 OF COUNSEL:                                    Michael J. Flynn (#5333)
                                                1201 North Market Street
 Erik B. Milch                                  P.O. Box 1347
 COOLEY LLP                                     Wilmington, DE 19899
 11951 Freedom Drive                            (302) 658-9200
 Reston, VA 20190                               jblumenfeld@mnat.com
 (703) 456-8000                                 mflynn@mnat.com

 Stephen Crenshaw                               Attorneys for Defendant
 Elizabeth Shrieves
 COOLEY LLP
 1299 Pennsylvania Avenue, NW, Suite 700
 Washington, DC 20004-240
 (202) 842-7800

 March 10, 2020




                                               3
Case 1:18-cv-00849-CFC-SRF Document 78 Filed 03/10/20 Page 4 of 5 PageID #: 1156




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CAP-XX, LTD.,                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
        v.                                         ) C.A. No. 18-849 (CFC)
                                                   )
 IOXUS, INC.,                                      )
                                                   )
                        Defendant.                 )

                                      [PROPOSED] ORDER

        WHEREAS, Cooley LLP (“Cooley”) and Morris Nichols Arsht & Tunnell have moved to

 withdraw as counsel for Defendant Ioxus, Inc. (“Ioxus”) in the above-captioned action (the

 “Motion to Withdraw”);

        WHEREAS, counsel for CAP-XX, LTD., has indicated that Plaintiff does not oppose the

 Motion to Withdraw; and

        WHEREAS, the Court has reviewed the Motion for Leave to Withdraw and has

 determined that good cause exists for the relief sought therein;

        NOW, THEREFORE, IT IS HEREBY ORDERED this                    day of              ,

 2020, pursuant to D. Del. LR 83.7, that Cooley and Morris Nichols Arsht & Tunnell are

 permitted to withdraw as counsel to Ioxus in the above-captioned action.




                                                      United States District Judge
Case 1:18-cv-00849-CFC-SRF Document 78 Filed 03/10/20 Page 5 of 5 PageID #: 1157




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2020, I caused the foregoing to be electronically filed

 with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on

 March 10, 2020, upon the following in the manner indicated:

 Philip A. Rovner, Esquire                                              VIA ELECTRONIC MAIL
 Jonathan A. Choa, Esquire
 POTTER ANDERSON & CORROON LLP
 Hercules Plaza
 P.O. Box 951
 Wilmington, DE 19899
 Attorneys for Plaintiff

 Michelle Chatelain Fullmer, Esquire                                    VIA ELECTRONIC MAIL
 ADAMS AND REESE LLP
 701 Poydras Street, Suite 4500
 New Orleans, LA 70139
 Attorneys for Plaintiff

 Jason P. Mueller, Esquire                                              VIA ELECTRONIC MAIL
 Chris P. Perque, Esquire
 FISHERBROYLES, LLP
 2925 Richmond Ave., Suite 1200
 Houston, TX 77098
 Attorneys for Plaintiff

 Maia T. Woodhouse, Esquire                                             VIA ELECTRONIC MAIL
 ADAMS AND REESE LLP
 Fifth Third Center
 424 Church Street, Suite 2700
 Nashville, TN 37219
 Attorneys for Plaintiff



                                             /s/ Michael J. Flynn

                                             Michael J. Flynn (#5333)
